Title: To George Washington from Ephraim Blaine, 15 February 1793
From: Blaine, Ephraim
To: Washington, George



Much Respected sir
Philada 15th Febry 1793a

I take the Liberty of Adressing your Excellency and beging your influence in favor of a Young man who wishes to enter into the Army—his name is John Connolly he is about 22 Years of age has some millitary Knowledge and is a handsome young fellow—his father you Know by Character (if not Personally) which is not in favour of the Young man—but I will Pledge my self for the

Sincearity of his Attachment to our Country—if Vacancies and Consistant, would wish him Recommended for a Lieutennant, if Otherwise, an Ensign in the first Regiment, if Successful I hope he will do honour to the Appointment, I am with Perfect Respect, Your Excellencys Most Obdt Hble Servt

Eph: Blaine

